DETAILED ACTION
This Action is in response to the communication received on 11/02/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The 35 U.S.C. §103 rejection of record is withdrawn. The nonstatutory double patenting rejection is withdrawn in response to a filed terminal disclaimer. Claims 1-13 are allowed. 


REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance:  
         The prior arts of the record fail to teach neither singly nor in combination,

“A computing system comprising: a non-transitory computer storage medium configured to store metadata associated with time series; and one or more hardware computer processors programmed, via executable code instructions, to implement a time series service to: receive a first time series expression identifying a first time series indicator and a plurality of nodes, wherein each node corresponds to a time series operation performable on one or more time series; determine, based on the stored metadata, first metadata associated with the first time series indicator; generate a second time series expression based at least on the first metadata and the first time series expression, the second time series expression including a combined operation node associated with and combining operations from two or more of the plurality of nodes, wherein the second time series expression comprises the combined operation node instead of the two or more of the plurality of nodes; access the first time series; 
  
 The prior arts of the record, lack disclosure or inferences where the “generate a second time series expression based at least on the first metadata and the first time series expression, the second time series expression including a combined operation node associated with and combining operations from two or more of the plurality of nodes, wherein the second time series expression comprises the combined operation node instead of the two or more of the plurality of nodes. “
 The closest prior art of the record (Aymeloglu) on column 17, lines 59-67  discloses that “the time series generator first generates a set of data values that represents the sums of the closing prices of the "MSFT" and "GOOG" instruments for corresponding trading days. The time series generator then applies the "HVOL" method to this generated time series to construct the final time series requested by the user. The final time series includes values that represent the historical volatility of the sums of the closing prices of the "MSFT' and "GOOG" instruments for corresponding trading days.”. However, the cited portion of Aymeloglu describes a single addition operation and closing prices of the "MSFT" and "GOOG" instruments, instead of teaching or suggesting one or more hardware computer processors programmed to implement a time series service to: "generate a second time series expression based at least on the first metadata and the first time series expression, the second time series expression including a combined operation node associated with and combining operations from two or more of the 
  As such, the combined features as recited in claim 1 are not specifically disclosed in the prior arts of the record and claims 1-13 are allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166